Citation Nr: 1307058	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  11-28 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disorder, to include gastritis and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Counsel





INTRODUCTION


The Veteran served on active duty from April 1957 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Additional Note

In August 2007, the Veteran filed a claim to establish service connection for GERD, to include as secondary to medications prescribed for management of service-connected disabilities.  This claim was denied by the RO in a February 2008 rating decision, and the Veteran subsequently perfected an appeal to the Board in January 2009.  

In March 2010, the Veteran filed the present claim.  Thereafter, in April 2010, he withdrew his appeal regarding his claim to establish service connection for GERD, to include as secondary to medications prescribed for management of service-connected disabilities.  As this claim was withdrawn by the Veteran prior to certification, the Board does not have jurisdiction over the claim under the theories of direct and secondary service connection.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.





REMAND

In his September 2011 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans' Law Judge traveling to the RO (Travel Board Hearing).  In November 2011, the RO notified the Veteran that his name had been placed on a list on those wanting to testify at a Travel Board hearing.  While the RO noted the Veteran's desire to testify at a Travel Board hearing in an October 2012 deferred rating decision and VA Form 8 (Certification of Appeal), such a hearing was not scheduled, and the Veteran's claims file was transferred to the Board.  

The Veteran's representative submitted statements in support of the claim in October 2012 and February 2013, and there was no assertion in either submission which may be construed as a withdrawal of the Veteran's September 2011 hearing request.  Therefore, the Board finds that a remand to schedule the Veteran for a Travel Board Hearing is required.  See 38 C.F.R. § 20.700 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



